Citation Nr: 0526268	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  99-19 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for an eye disability.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran had active service from December 1961 until March 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
veteran's claims for service connection for an eye disability 
and a back disability.  In February 2001 the Board denied the 
veteran's claim for service connection for a back disability 
and remanded his claim for entitlement to service connection 
for an eye disability to the RO for further development.  
After the RO attempted the requested development, the RO 
continued the denial of service connection for an eye 
disability.

The Board remanded the veteran's claim for entitlement to 
service connection for an eye disability again in August 
2003.  After the RO attempted the requested development, the 
RO continued the denial of service connection for an eye 
disability.


FINDING OF FACT

An eye disability was not present in service and an eye 
disability was initially manifested many years after service 
and is unrelated to such service or any event therein.


CONCLUSION OF LAW

An eye disability was not incurred or aggravated during the 
veteran's service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The appellant asserts that service connection is warranted 
for an eye disability.  He asserts that he incurred the 
claimed condition as a result of an injury sustained during 
service when he fell and was trampled.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

The Board has reviewed all the evidence in the appellant's 
claims folder relating to his claim entitlement to service 
connection for an eye disability.  The evidence includes, but 
is not limited to:  prior rating decisions; the appellant's 
contentions; the veteran's service medical records; VA 
progress notes; and a VA Eye examination dated in August 
2001.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, regarding the veteran's claim for service connection 
for an eye disability.

The veteran's service medical records are devoid of any 
mention of an eye injury or disability.  The veteran's 
separation examination report showed that he had 20/20 vision 
in both eyes upon separation from service.

The relevant post service medical evidence includes numerous 
VA progress notes, some of which are illegible, dated from 
November 1989 to June 1999 and a VA Eye examination report 
dated in August 2001.

The first reference to a possible eye disability comes in a 
VA progress note dated in January 1995, where one of the 
diagnostic impressions seems to contain the word "vision."  
The rest of the line is illegible.  The next possibly 
relevant VA progress note is dated in December 1995 where the 
examiner gave a diagnostic impression of what may be 
"cataract."  Finally, the most recent VA progress note 
concerning a possible eye disability, dated in June 1999, 
showed that the examiner assessed the veteran with hyperopia-
presbyopia.

The VA Eye examination report dated in August 2001 showed 
that the VA examiner diagnosed the veteran with age related 
macular degeneration and senile cataracts in both eyes.  The 
examiner further commented that the veteran's loss of vision 
was not related to the asserted injury during active duty, 
but instead was due to age related maculopathy and senile 
cataracts.

The Board finds that service connection for an eye disability 
is not warranted.  There is no record of in-service treatment 
or diagnosis of an eye disability.  In fact, the veteran's 
uncorrected vision was reported to be 20/20 on his separation 
examination report.  The first possible report of an eye 
disability comes at least 33 years after the injury was said 
to have taken place.  This lengthy period without complaint 
or treatment is evidence that there has not been a continuity 
of symptomatology, and weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, on VA examination in August 2001, the 
examining physician made it quite clear that he did not 
associate the current loss of vision to an injury that the 
veteran asserts occurred during service.  Accordingly, the 
Board finds that there is no competent evidence in the record 
to show that the veteran's eye disability is related to 
service.  See 38 C.F.R. § 3.303.

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  Accordingly 
the veteran's claim for service connection for an eye 
disability must be denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
April 2001.  Since these letters fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the RO's 
April 2001 letter contained a specific request that the 
appellant send information describing the evidence or the 
evidence itself to VA.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of a November 
2003 supplemental statement of the case (SSOC).

It is recognized that VCAA notice was not provided prior to 
initial rating action in this case.  However, the appellant 
has been provided "a meaningful opportunity to participate 
effectively in the processing of [his] claim by VA."  
Mayfield, 19 Vet. App. at 128.  Therefore, "[t]he timing-of-
notice error was thus nonprejudicial in this case."  
Mayfield, 19 Vet. App. at 128, (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure[] the error in the timing of notice" so as to 
"afford[] a claimant a meaningful opportunity to participate 
effectively in the processing of ... claim by VA") (citing 
Pelegrini, 18 Vet. App. at 122-24).  In light of the content-
complying notice that the RO provided prior to sending the 
case to the Board for de novo review, the appellant was not 
prejudiced by the delay in providing content-complying 
notice, because, under these circumstance, "the error did 
not affect the essential fairness of the adjudication", 
Mayfield, supra (holding timing-of-notice error 
nonprejudicial where fairness of adjudication was unaffected 
because appellant was able to participate effectively in 
processing of claim).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).




ORDER

Service connection for an eye disability is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


